               Case 2:20-cv-01292-JDP Document 19 Filed 12/10/20 Page 1 of 3



 1
 2
 3
 4
 5
 6
 7                                UNITED STATES DISTRICT COURT
 8                               EASTERN DISTRICT OF CALIFORNIA
 9                                      SACRAMENTO DIVISION
10
                                                       ) Case No.: 2:20-cv-01292-JDP
11   MARJI L. FIELDS,                                  )
                                                       ) STIPULATION AND ORDER FOR AN
12                  Plaintiff,                         ) EXTENSION OF TIME
                                                       )
13        vs.                                          )
     ANDREW SAUL,                                      )
14   Commissioner of Social Security,                  )
                                                       )
15                                                     )
                    Defendant.                         )
16                                                     )
17
18          Pending the Court’s approval, IT IS HEREBY STIPULATED, by and between the
19   parties, through their respective counsel of record, that the time for Defendant to respond to
20   Plaintiff’s Motion for Summary Judgment be extended thirty (30) days from December 7, 2020,
21   up to and including January 6, 2021. This is the Defendant’s first request for an extension and
22   the parties’ second request, as the Court previously granted Plaintiff a stipulated extension to
23   prepare her motion for summary judgment (Dkt. 15, 17).
24          Defendant requests this extension in order to further consider the 1,114 page
25   administrative record in light of the issues raised in Plaintiff’s motion. In addition, this case is
26   assigned to an attorney who was recently hired to the Office of the General Counsel, and as such,
27   the Commissioner’s brief will undergo a detailed review prior to filing. The assigned attorney
28


                                                       1
               Case 2:20-cv-01292-JDP Document 19 Filed 12/10/20 Page 2 of 3



 1   has been diligently working on the draft, which is nearly complete but still requires time to
 2   finalize and review.
 3          The parties further stipulate that the Court’s Scheduling Order shall be modified
 4   accordingly.
 5                                                 Respectfully submitted,
 6
     Dated: December 3, 2020                       /s/ Harvey P. Sackett
 7                                                 (*as authorized via e-mail on Dec. 3, 2020)
                                                   HARVEY P. SACKETT
 8                                                 Attorney for Plaintiff
 9
     Dated: December 3, 2020                       McGREGOR W. SCOTT
10                                                 United States Attorney
                                                   DEBORAH LEE STACHEL
11                                                 Regional Chief Counsel, Region IX
12                                                 Social Security Administration

13                                         By:     /s/ Ellinor R. Coder
                                                   ELLINOR R. CODER
14                                                 Special Assistant U.S. Attorney
15                                                 Attorneys for Defendant
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                      2
                Case 2:20-cv-01292-JDP Document 19 Filed 12/10/20 Page 3 of 3



 1                                                  ORDER
 2            Pursuant to the parties’ stipulation, it is hereby ordered that defendant shall have an
 3   extension, up to and including January 6, 2021, to respond to plaintiff’s motion for summary
 4   judgment.
 5
     IT IS SO ORDERED.
 6
 7
     Dated:      December 9, 2020
 8                                                          JEREMY D. PETERSON
 9                                                          UNITED STATES MAGISTRATE JUDGE

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                        3
